Citation Nr: 1826616	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-23 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right elbow tendonitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992, from April 2009 to August 2009, and from August 2010 to September 2011.  The Veteran has qualifying service in the Southwest Asia theater of operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted service connection for right elbow tendonitis and assigned an initial noncompensable rating, effective September 9, 2011.

Thereafter, in August 2013, the RO increased the Veteran's initial disability rating to 10 percent.  However, as this increase did not represent a total grant of the benefit sought on appeal, the Veteran's right elbow issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, remand is required prior to the adjudication of the Veteran's claim.  Specifically, in May 2015, the Veteran's representative requested that the Veteran be afforded a new VA examination in regard to his right elbow claim.  Later that month, the RO sent the Veteran a letter indicating that his local VA medical facility would be contacting him to schedule a VA examination appointment.  Documentation associated with the Veteran's claims file indicates that one was scheduled for June 2015 but the Veteran failed to report.

38 C.F.R. § 3.655 mandates the procedure for deciding claims when a claimant fails to report to a VA examination in connection with an original service connection claim or a claim for an increased disability rating.  If a claimant fails to report to a VA examination without good cause, the claim is decided based on the evidence of the record.  See 38 C.F.R. §§ 3.655(a), (b).  38 C.F.R. § 3.655(a) states that "[e]xamples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  However, this list is not exhaustive.

In this case, after reviewing the evidence of record, the Board finds sufficient "good cause" such as to require an additional remand so that the previously-requested VA examination may be rescheduled.

In making this determination, the Board notes following the May 2015 letter described above, the next document in the Veteran's claims file is a June 2015 VA Form 21-2507a noting that the Veteran failed to report.  But, there is no documentation or correspondence in the claims file between the May and June 2015 correspondence demonstrating that the Veteran was in fact notified of the examination appointment.

Further, the United States Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the last relevant VA examination of record is from April 2013.  In April 2018, the Veteran's representative indicated that the Veteran's right elbow disability had worsened in severity since the Veteran's prior VA examination.  Accordingly, the Board finds that remand is necessary to provide an updated VA examination.

Lastly, given the need to remand the foregoing issue for a new VA examination, any outstanding VA treatment records should also be obtained-particularly those dated since May 2015.
Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since May 2015.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected right elbow tendonitis.  The Veteran's claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any disability benefits questionnaires (DBQs) deemed relevant by the examiner should be completed.  All indicated tests and studies should be performed and the results reported in detail. 

a. Based upon a review of the medical records, lay statements submitted in support of the claim, and/or statements elicited from the Veteran during the examination, state whether the Veteran experiences flare ups of his service-connected knee disability, and how he or she characterizes the additional functional loss during a flare.

b. If the Veteran describes experiencing flare ups, identify the:
i. frequency;
ii. duration; 
iii. precipitating factors; and
iv. alleviating factors.
c. Based upon the information elicited as a result of the foregoing, state whether it is at least as likely as not (50 percent probability or greater) that during a flare up range of motion is additionally limited to X degrees (the measurement required for the next higher rating). Please explain why or why not.

d. Based upon the information elicited as a result of the foregoing, state whether it is at least as likely as not (50 percent probability or greater) that during a flare up the disability is manifested by effusion and/or locking.

The examiner should also comment on the functional impact of the Veteran's service-connected right elbow tendonitis, including the types of work-related tasks that could be precluded and those that could remain feasible.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




